NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            FEB 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RHONDA LA MAE FARNAM,                            No. 14-35907

               Plaintiff - Appellant,            D.C. No. 3:13-cv-06047-KLS

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

               Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                  Karen L. Strombom, Magistrate Judge, Presiding

                            Submitted February 25, 2016**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

      Rhonda Farnam appeals the district court’s judgment affirming the

Commissioner of Social Security’s partial denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”), on remand from the Appeals Council,

properly accorded “little weight” to the contradicted opinion of orthopedic surgeon

Dr. Lynn Staker because Farnam’s return to full-time work for nearly seven

months during the alleged period of disability was a specific and legitimate reason

for the discounted weight. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d
685, 692-93 (9th Cir. 2009).

      The ALJ provided specific, clear, and convincing reasons for his credibility

finding by citing both the medical evidence and the fact that Farnam returned to

full-time work during the alleged period of disability. See Burch v. Barnhart, 400
F.3d 676, 680 (9th Cir. 2005). Although the ALJ may have erred in relying on

Farnam’s daily activities as a reason for discounting her credibility, any error was

harmless because the ALJ relied upon two other reasons that were supported by

substantial evidence. See Molina, 674 F.3d at 1115.

      Because the ALJ’s credibility finding is supported by substantial evidence

and the ALJ properly evaluated the medical evidence, we reject Farnam’s assertion

that the ALJ erred in making the residual functional capacity finding or in posing




                                          2
the hypothetical question to the vocational expert. See Osenbrock v. Apfel, 240
F.3d 1157, 1164-65 (9th Cir. 2001).

      AFFIRMED.




                                         3